Exhibit 10.1
Execution Copy
 
INVESTMENT AGREEMENT
dated as of August 26, 2008
between
Wintrust Financial Corporation
and
CIVC-WTFC LLC
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I PURCHASE; CLOSING
       
 
       
1.1 Purchase
    1  
1.2 Closing
    1  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES
       
 
       
2.1 Disclosure
    2  
2.2 Representations and Warranties of the Company
    3  
2.3 Representations and Warranties of the Investor
    14  
 
       
ARTICLE III COVENANTS
       
 
       
3.1 Other Actions
    16  
3.2 Access, Information and Confidentiality
    16  
 
       
ARTICLE IV ADDITIONAL AGREEMENTS
       
 
       
4.1 Standstill Agreement
    17  
4.2 Transfer Restrictions
    18  
4.3 Legend
    19  
4.4 Reservation for Issuance
    20  
4.5 Certain Transactions
    20  
4.6 Indemnity
    20  
4.7 Registration Rights
    22  
4.8 Certificate of Designations
    36  
 
       
ARTICLE V MISCELLANEOUS
       
 
       
5.1 Survival
    37  
5.2 Expenses
    37  
5.3 Amendment; Waiver
    37  
5.4 Counterparts and Facsimile
    37  
5.5 Governing Law
    37  
5.6 WAIVER OF JURY TRIAL
    38  
5.7 Notices
    38  
5.8 Entire Agreement, Etc.
    39  
5.9 Interpretation; Other Definitions
    39  
5.10 Captions
    41  
5.11 Severability
    41  
5.12 No Third Party Beneficiaries
    41  
5.13 Time of Essence
    41  
5.14 Specific Performance
    41  
5.15 Use of Proceeds
    41  
5.16 Limitation on Liability
    41  
5.17 Public Announcements
    41  

i



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

          Location of Term   Definition
Affiliate
  5.9(a)    
Agency
  2.2(v)  
Agreement
  Preamble
Articles of Incorporation
  Recitals
Beneficially Own
  5.9(b)  
Beneficial Owner
  5.9(b)
BHC Act
  2.2(a)
Board of Directors
  2.2(d)
business day
  5.9(c)
Capitalization Date
  2.2(b)  
Articles of Incorporation
  Recitals
Closing
  1.2(a)
Closing Date
  1.2(a)
Code
  2.2(i)
Common Stock
  2.2(b)
Company
  Preamble
Company Banks
  5.9(f)
Company Financial Statements
  2.2(f)
Company Preferred Stock
  2.2(b)
Company Reports
  2.2(g)
Company Significant Agreement
  2.2(l)
Company Significant Subsidiary
  5.9(l)
Company Subsidiary
  5.9(l)
control/controlled by/under common control with
  5.9(a)  
Convertible Preferred Stock
  Recitals
Demand Registration
  4.7(a)
Disclosure Schedule
  2.1(a)
Exchange Act
  2.2(g)  
GAAP
  2.1(b)
Governmental Entity
  5.9(e)
herein/hereof/hereunder
  5.9(f)
Holders’ Counsel
  4.7(l)
Illinois Secretary
  Recitals
Including/includes/included/include
  5.9(c)
Indemnitee
  4.7(i)
Indemnified Party
  4.6(c)
Indemnifiable Party
  4.6(c)
Information
  3.2(b)
Initiating Investors
  4.7(a)
Insurer
  2.2(v)
Investor
  Preamble

ii



--------------------------------------------------------------------------------



 



          Location of Term   Definition
knowledge of the Company/Company’s knowledge
  5.9(h)
Liens
  2.2(c)
Loan Investor
  2.2(v)  
Losses
  4.6(a)
material
  2.1(b)
Material Adverse Effect
  2.1(b)
or
  5.9(i)
Past Due
  5.9(j)
person
  5.9(k)
Piggyback Registration
  4.7(b)
Preferred Stock Certificate of Designations
  Recitals
Previously Disclosed
  2.1(c)
Purchase Price
  1.2(b)
Qualifying Ownership Interest
  3.2(a)
Registrable Securities
  4.7(a)
Registration Expenses
  4.7(d)
Registration Request
  4.7(a)
Registration Statement
  4.7(a)
Regulatory Agreement
  2.2(u)
Rule 144
  4.7(l)
Rule 159A
  4.7(l)
Rule 405
  4.7(l)
Rule 415
  4.7(l)
Scheduled Blackout Period
  4.7(l)
SEC
  2.1(c)
Securities
  Recitals
Securities Act
  2.2(g)
Short-Form Registration
  4.7(a)  
Special Registration
  4.7(b)
Significant Subsidiary
  5.9(l)
Subsidiary
  5.9(l)
Taxes
  2.2(i)
Tax Return
  2.2(i)
Transaction Documents
  2.1(b)
Threshold Amount
  4.6(e)
Transfer
  3.2(a)
Voting Debt
  2.2(b)
Voting Securities
  5.9(m)
Warrants
  2.2(b)  

iii



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

     
Exhibit A:
  Preferred Stock Certificate of Designations
Exhibit B:
  Form Opinion of Counsel

iv



--------------------------------------------------------------------------------



 



     INVESTMENT AGREEMENT, dated as of August 26, 2008 (this “Agreement”),
between Wintrust Financial Corporation, an Illinois corporation (the “Company”)
and CIVC-WTFC LLC, a Delaware limited liability company (the “Investor”).
RECITALS:
     A. The Investment. The Company intends to sell to the Investor, and the
Investor intends to purchase from the Company, as an investment in the Company,
shares of a series of non-cumulative perpetual convertible preferred stock, no
par value, of the Company, having the terms set forth on Exhibit A (the
“Convertible Preferred Stock”).
     B. The Securities. The term “Securities” refers collectively to (1) the
shares of Convertible Preferred Stock purchased under this Agreement and (2) the
shares of Common Stock into which the Convertible Preferred Stock is
convertible. When purchased, the Convertible Preferred Stock will be evidenced
by a share certificate incorporating the terms set forth in a certificate of
designations for the Convertible Preferred Stock in the form attached as Exhibit
A (the “Preferred Stock Certificate of Designations”) made a part of the
Company’s Amended and Restated Articles of Incorporation, as amended (the
“Articles of Incorporation”) by the filing of the Preferred Stock Certificate of
Designations with the Secretary of State of the State of Illinois (the “Illinois
Secretary”).
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
ARTICLE I
PURCHASE; CLOSING
     1.1 Purchase. On the terms and subject to the conditions set forth herein,
the Investor will purchase from the Company, and the Company will sell to the
Investor, 50,000 shares of Convertible Preferred Stock.
     1.2 Closing.
     (a) The closing of the purchase of the Securities referred to in
Section 1.1 by the Investor pursuant hereto (the “Closing”) shall occur at 8:30
a.m., Chicago time, on the date hereof, at the offices of Sidley Austin LLP
located at One South Dearborn Street, Chicago, Illinois 60603 or such other time
or location as agreed by the parties. The date of the Closing is referred to as
the “Closing Date.”
     (b) At the Closing,
     (1) the Company will deliver to the Investor:
     (A) a certificate representing the number of shares of Convertible
Preferred Stock sold to the Investor as provided in Section 1.1;

 



--------------------------------------------------------------------------------



 



     (B) the opinion of Sidley Austin LLP, counsel to the Company, addressed to
the Investor and dated the Closing Date, to the effect set forth in Exhibit B;
     (2) the Investor will deliver to the Company, by wire transfer of
immediately available funds, an amount equal to $50,000,000 (the “Purchase
Price”).
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     2.1 Disclosure. (a) On or prior to the date hereof, the Company delivered
to the Investor and the Investor delivered to the Company a schedule (a
“Disclosure Schedule”) setting forth, among other things, items the disclosure
of which is necessary or appropriate either in response to an express disclosure
requirement contained in a provision hereof or as an exception to one or more
representations or warranties contained in Section 2.2 with respect to the
Company, or in Section 2.3 with respect to the Investor, or to one or more
covenants contained in Article III.
     (b) As used in this Agreement, any reference to any fact, change,
circumstance or effect being “material” with respect to the Company means such
fact, change, circumstance or effect is material in relation to the business,
assets, results of operations or financial condition of the Company and the
Company Subsidiaries taken as a whole. As used in this Agreement, the term
“Material Adverse Effect” means any circumstance, event, change, development or
effect that, individually or in the aggregate, (1) is material and adverse to
the business, assets, results of operations or financial condition of the
Company and Company Subsidiaries taken as a whole or (2) would materially impair
the ability of the Company to perform its obligations under this Agreement or
the Preferred Stock Certificate of Designations (collectively with this
Agreement, the “Transaction Documents”) or to consummate the Closing; provided,
however, that in determining whether a Material Adverse Effect has occurred,
there shall be excluded any effect resulting from the following: (A) changes in
U.S. generally accepted accounting principles (“GAAP”) or regulatory accounting
principles generally applicable to banks, financial holding companies, mortgage
originators, savings associations or their holding companies, (B) changes in
applicable laws, rules and regulations or interpretations thereof by
Governmental Entities, (C) actions or omissions of the Company required or
expressly permitted by the terms of this Agreement or taken with the prior
written consent of the Investor, (D) changes in general economic, monetary or
financial conditions, including changes in prevailing interest rates, credit
markets, secondary mortgage market conditions or housing price
appreciation/depreciation trends, (E) changes in the market price or trading
volumes of the Common Stock or the Company’s other securities (but not the
underlying causes of such changes), (F) the failure of the Company to meet any
internal or public projections, forecasts, estimates or guidance (including
guidance as to “earnings drivers”) (but not the underlying causes of such
failure), (G) changes in global or national political conditions, including the
outbreak or escalation of war or acts of terrorism, and (H) the identity of the
Investor or

2



--------------------------------------------------------------------------------



 



the public disclosure of this Agreement or the transactions contemplated hereby
except, with respect to clauses (D) and (G), to the extent that the effects of
such changes have a disproportionate effect on the Company, taken as a whole,
relative to other similarly situated banks, savings associations or their
holding companies generally.
     (c) “Previously Disclosed” with regard to (1) a party (including the
Company) means information set forth on its Disclosure Schedule, provided,
however, that disclosure in any section of such Disclosure Schedule shall apply
only to the indicated section of this Agreement except to the extent that it is
reasonably apparent from the face of such disclosure that such disclosure is
relevant to another section of this Agreement, and (2) the Company means
information publicly disclosed by the Company in (A) its Annual Report on Form
10-K for the fiscal year ended December 31, 2007, as filed by it with the
Securities and Exchange Commission (“SEC”) on February 29, 2008, (B) its
Definitive Proxy Statement on Schedule 14A, as filed by it with the SEC on
April 25, 2008, (C) its Quarterly Reports on Form 10-Q for the quarterly periods
ended March 31, 2008, as filed by it with the SEC on May 12, 2008, or June 30,
2008, as filed by it with the SEC on August 11, 2008 or (D) any Current Report
on Form 8-K filed or furnished by it with the SEC since December 31, 2007 and
publicly available on EDGAR prior to the date of this Agreement.
     2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor, as of the date
of this Agreement (except to the extent made only as of a specified date), that:
     (a) Organization and Authority. (1) The Company is a corporation duly
organized and validly existing under the laws of the State of Illinois, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would have or reasonably be
expected to result in a Material Adverse Effect, and has the corporate power and
authority to own its properties and assets and to carry on its business as it is
now being conducted. The Company is duly registered as a bank holding company
under the Bank Holding Company Act of 1956, as amended (“BHC Act”). The Company
has furnished to the Investor true, correct and complete copies of the Articles
of Incorporation and bylaws as in effect on the date of this Agreement. The
Company is not in violation of any of the provisions of its Articles of
Incorporation, bylaws or other organizational or charter documents.
     (2) Each Company Significant Subsidiary is duly organized and validly
existing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in all jurisdictions where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified, except in each case where failure to be so qualified, in good
standing or validly existing would not have or reasonably be expected to result
in a Material Adverse Effect, and has the corporate power and authority to own
its properties and assets and to carry on its business as it is being conducted.
No Company Significant Subsidiary is in violation of any of the material
provisions of its respective

3



--------------------------------------------------------------------------------



 



certificate or articles of incorporation, bylaws or other organizational or
charter documents.
     (3) The deposit accounts of each Company Bank are insured up to applicable
limits by the Federal Deposit Insurance Corporation, and all premiums and
assessments required to be paid in connection therewith have been paid when due.
The Company does not control, as that term is used in section 2(a)(2) of the BHC
Act, 12 U.S.C. s. 1841(a)(2), and defined and interpreted by the Federal Reserve
Board under 12 C.F.R. Part 225, any bank, trust company, savings association, or
depository institution that is not included as a Company Bank under Section
5.9(d) of this Agreement.
     (b) Capitalization. The authorized capital stock of the Company consists of
60,000,000 shares of common stock, no par value per share (the “Common Stock”),
and 20,000,000 shares of preferred stock, no par value, of the Company (the
“Company Preferred Stock”), of which 100,000 shares have been designated as
Junior Serial Preferred Stock A. As of the close of business on August 20, 2008
(the “Capitalization Date”), there were 23,637,725 shares of Common Stock
outstanding and no shares of Company Preferred Stock outstanding. As of the
close of business on the Capitalization Date, other than (i) issuances, awards
or grants outstanding or issuable under the Company’s Directors Deferred Fee and
Stock Plan, the Company’s 2007 Stock Incentive Plan and the Company’s 1997 Stock
Incentive Plan or the Company’s Employee Stock Purchase Plan, each as amended in
respect of which an aggregate of 3,337,607 shares of Common Stock have been
reserved for issuance, and (ii) the warrant certificates issued pursuant to that
certain Agreement and Plan of Merger by and among the Company, Wayne Hummer
Asset Management Company and Lake Forest Capital Management Co., Robert L.
Meyers, James P. Richter and S.A. Lincoln dated as of February 4, 2003 (the
“Warrants”), in respect of which an aggregate of 19,000 shares of Common Stock
have been reserved for issuance, no shares of Common Stock or Company Preferred
Stock were reserved for issuance. All of the issued and outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive or similar rights. No bonds, debentures,
notes or other indebtedness having the right to vote on any matters on which the
stockholders of the Company may vote (“Voting Debt”) are issued and outstanding.
As of the date of this Agreement, except (i) pursuant to any cashless exercise
provisions of any Company stock options or pursuant to the surrender of shares
to the Company or the withholding of shares by the Company to cover tax
withholding obligations under the Benefit Plans, and (ii) as set forth elsewhere
in this Section 2.2(b), the Company does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of, or securities or
rights convertible into or exchangeable for, any shares of Common Stock or
Company Preferred Stock or any other equity securities of the Company or Voting
Debt or any securities representing the right to purchase or otherwise receive
any shares of capital stock of the Company (including any rights plan or
agreement). The issue and sale of the Securities hereunder will not obligate the
Company or any Subsidiary to issue shares of Common Stock or other securities to
any person (other than the Investor) and will not result in a right of any
holder of Company or Subsidiary securities to adjust or reset the exercise,
conversion,

4



--------------------------------------------------------------------------------



 



exchange or purchase price of or under such securities. There are no persons
entitled to registration rights or similar rights of the Corporation that would
entitle such persons to pre-empt, “piggyback” or participate in the registration
contemplated by Section 4.7.
     (c) Company’s Subsidiaries. The Company owns, directly or indirectly, all
of the issued and outstanding shares of capital stock of and all other equity
interests in each of the Company Significant Subsidiaries, free and clear of any
material liens, charges, rights of first refusal, adverse rights or claims,
pledges, covenants, title defects, security interests and other material
encumbrances of any kind other than those accruing to the benefit of, or
initiated by, the Investor or any of its Affiliates (“Liens”), and all of such
shares or equity interests are duly authorized and validly issued and are fully
paid, nonassessable and free of preemptive rights. No Company Subsidiary has or
is bound by any outstanding subscriptions, options, warrants, calls, commitments
or agreements of any character calling for the purchase or issuance of any
shares of capital stock, any other equity security or any Voting Debt of such
Company Subsidiary or any securities representing the right to purchase or
otherwise receive any shares of capital stock, any other equity security or
Voting Debt of such Company Subsidiary.
     (d) Authorization. (1) The Company has the corporate power and authority to
enter into this Agreement and to carry out its obligations under the Transaction
Documents. The execution, delivery and performance of this Agreement by the
Company and the consummation of the transactions contemplated by the Transaction
Documents have been duly authorized by the board of directors of the Company
(the “Board of Directors”). This Agreement has been duly and validly executed
and delivered by the Company and, assuming due authorization, execution and
delivery by the Investor, is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles). No
other corporate proceedings (including any shareholder approval) are necessary
for the execution and delivery by the Company of this Agreement, the performance
by it of its obligations under the Transaction Documents or the consummation by
it of the transactions contemplated thereby.
     (2) Neither the execution and delivery by the Company of the Transaction
Documents, nor the consummation of the transactions contemplated thereby, nor
compliance by the Company with any of the provisions thereof (including, without
limitation, the conversion provisions of the Convertible Preferred Stock), will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or result in
the loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any Lien upon any
of the material properties or assets of the Company or any Company Subsidiary
under any of the terms, conditions or provisions of (i) its Articles of
Incorporation or bylaws (or similar governing documents) or the charter, bylaws
or other

5



--------------------------------------------------------------------------------



 



governing instrument of any Company Significant Subsidiary or (ii) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Company Significant
Subsidiary is a party or by which it may be bound, or to which the Company or
any Company Significant Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (B) subject to compliance
with the statutes and regulations referred to in Section 2.2(e), violate any
law, statute, ordinance, rule, regulation, permit, concession, grant, franchise
or any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
     (e) Governmental Consents. Other than the securities or blue sky laws of
the various states, no material notice to, registration, declaration or filing
with, exemption or review by, or authorization, order, consent or approval of,
any Governmental Entity, or expiration or termination of any statutory waiting
period, is necessary for the consummation by the Company of the transactions
contemplated by the Transaction Documents.
     (f) Financial Statements. Each of the consolidated balance sheets of the
Company and the Company Subsidiaries and the related consolidated statements of
income, stockholders’ equity and cash flows, together with the notes thereto
(collectively, the “Company Financial Statements”), included in any Company
Report filed with the SEC prior to the date of this Agreement, (1) have been
prepared from, and are in accordance with, the books and records of the Company
and the Company Subsidiaries, (2) complied, as of their respective date of
filing with the SEC, in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (3) have been prepared, in all material respects, in accordance
with GAAP applied on a consistent basis during the periods involved and
(4) present fairly, in all material respects, the consolidated financial
position of the Company and the Company Subsidiaries as of and for the dates set
forth therein and the consolidated results of operations, changes in
stockholders’ equity and cash flows of the Company and the Company Subsidiaries
for the periods stated therein, subject, in the case of any unaudited financial
statements, to normal recurring year-end audit adjustments and the lack of
footnotes. The independent auditors who examined or audited the Company
Financial Statements are independent public accountants with respect to the
Company and its Subsidiaries within the meaning of Rule 101 of the AICPA’s Code
of Professional Conduct and its interpretations and rulings.
     (g) Reports. (1) Since December 31, 2005, the Company and each Company
Subsidiary has timely filed all material reports, registrations, documents,
filings, statements and submissions, together with any amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”) and has paid all fees and assessments due
and payable in connection therewith. As of their respective dates of filing, the
Company Reports complied in all material

6



--------------------------------------------------------------------------------



 



respects with all statutes and applicable rules and regulations of the
applicable Governmental Entities. To the knowledge of the Company, as of the
date of this Agreement, there are no outstanding comments from the SEC or any
other Governmental Entity with respect to any Company Report. In the case of
each such Company Report filed with or furnished to the SEC, such Company Report
did not, as of its date or if amended prior to the date of this Agreement, as of
the date of such amendment, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made in it, in light of the circumstances under
which they were made, not misleading and complied in all material respects with
the applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). With respect to all other Company Reports, the Company Reports
were complete and accurate in all material respects as of their respective
dates. No executive officer of the Company or any Company Subsidiary has failed
in any respect to make the certifications required of him or her under Section
302 or 906 of the Sarbanes-Oxley Act of 2002.
     (2) The records, systems, controls, data and information of the Company and
the Company Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not have or reasonably be expected to result
in a material adverse effect on the system of internal accounting controls
described below in this Section 2.2(g). The Company (A) has implemented and
maintains disclosure controls and procedures (as defined in Rule 13a-15(e) of
the Exchange Act) to ensure that material information relating to the Company,
including the consolidated Company Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s outside auditors and the
audit committee of the Board of Directors (x) any significant deficiencies and
material weaknesses in the design or operation of internal controls over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting. Since
December 31, 2006 and until the date of this Agreement, (A) neither the Company
nor any Company Subsidiary nor, to the knowledge of the Company, any director,
officer, employee, auditor, accountant or representative of the Company or any
Company Subsidiary has received or otherwise had or obtained knowledge of any
material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or any Company Subsidiary or their respective internal
accounting controls, including any material complaint, allegation, assertion or
claim that the

7



--------------------------------------------------------------------------------



 



Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices and (B) no attorney representing the Company or any Company
Subsidiary, whether or not employed by the Company or any Company Subsidiary,
has reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by the Company or any of its officers,
directors, employees or agents to the Board of Directors or any committee
thereof or to any director or officer of the Company.
     (h) Properties and Leases. Except as (1) would not have or (2) would not
reasonably be expected to have a Material Adverse Effect, the Company and the
Company Subsidiaries have good and marketable title to all real properties and
all other properties and assets owned by them, in each case free from Liens that
would affect the value thereof or interfere with the use made or to be made
thereof by them. Except as (1) would not have or (2) would not reasonably be
expected to have a Material Adverse Effect, the Company and the Company
Subsidiaries hold all leased real or personal property under valid and
enforceable leases, of which they are in compliance, and with no exceptions that
would interfere with the use made or to be made thereof by them.
     (i) Taxes. (1) Each of the Company and the Company Subsidiaries has
(x) duly and timely filed (including pursuant to applicable extensions granted
without penalty) all material Tax Returns required to be filed by it and
(y) paid in full all material Taxes due or made adequate provision in the
financial statements of the Company (in accordance with GAAP) for any such
Taxes, whether or not shown as due on such Tax Returns; (2) no material
deficiencies for any Taxes have been proposed, asserted or assessed in writing
against or with respect to any Taxes due by or Tax Returns of the Company or any
of the Company Subsidiaries which deficiencies have not since been resolved,
except for Taxes proposed, asserted or assessed that are being contested in good
faith by appropriate proceedings and for which reserves adequate in accordance
with GAAP have been provided; and (3) there are no material Liens for Taxes upon
the assets of either the Company or the Company Subsidiaries except for
statutory Liens for current Taxes not yet due or Liens for Taxes that are being
contested in good faith by appropriate proceedings and for which reserves
adequate in accordance with GAAP have been provided. None of the Company or any
of the Company Subsidiaries has been a “distributing corporation” or a
“controlled corporation” in any distribution occurring during the last two years
in which the parties to such distribution treated the distribution as one to
which Section 355 of the Internal Revenue Code of 1986, as amended (the “Code”)
is applicable. None of the Company or any Company Subsidiary has engaged in any
transaction that is a “listed transaction” for federal income tax purposes
within the meaning of Treasury Regulations section 1.6011-4, which has not yet
been the subject of an audit. For purposes of this Agreement, “Taxes” shall mean
all taxes, charges, levies, penalties or other assessments imposed by any United
States federal, state, local or foreign taxing authority, including any income,
excise, property, sales, transfer, franchise, payroll, withholding, social
security or other taxes, together with any interest or penalties attributable
thereto, and any payments made or owing to any other person measured by such
taxes, charges, levies, penalties or other assessment, whether pursuant to a tax
indemnity agreement, tax sharing payment or otherwise (other than pursuant to
commercial agreements or Benefit Plans). For purposes of this Agreement, “Tax
Return”

8



--------------------------------------------------------------------------------



 



shall mean any return, report, information return or other document (including
any related or supporting information) required to be filed with any taxing
authority with respect to Taxes, including without limitation all information
returns relating to Taxes of third parties, any claims for refunds of Taxes and
any amendments or supplements to any of the foregoing.
     (j) Absence of Certain Changes. Since December 31, 2007 until the date
hereof, (1) the Company and the Company Subsidiaries have conducted their
respective businesses in all material respects in the ordinary course,
consistent with prior practice, (2) except (A) for any publicly disclosed
ordinary dividends on the Common Stock, (B) pursuant to any cashless exercise
provisions of any Company stock options or pursuant to the surrender of shares
to the Company or the withholding of shares by the Company to cover tax
withholding obligations under the Benefit Plans, and (C) for any repurchases of
Common Stock under announced repurchase programs, the Company has not made or
declared any distribution in cash or in kind to its stockholders or issued or
repurchased any shares of its capital stock or other equity interests and (3) no
event or events have occurred that has had or would reasonably be expected to
result in a Material Adverse Effect.
     (k) No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any material liabilities or obligations of any nature
(absolute, accrued, contingent or otherwise) which are not properly reflected or
reserved against in the Company Financial Statements to the extent required to
be so reflected or reserved against in accordance with GAAP, except for
(1) liabilities that have arisen since December 31, 2007 in the ordinary course
of business or of a nature and amount consistent with past practice and
(2) contractual liabilities under (other than liabilities arising from any
breach or violation of) agreements Previously Disclosed or not required by this
Agreement to be so disclosed.
     (l) Commitments and Contracts. The Company has Previously Disclosed or
provided or made available to the Investor or its representatives true, correct
and complete copies of, each contract or agreement that is a “material contract”
(as such term is defined in Item 601(b)(10) of Regulation S-K under the
Securities Act) to which the Company or any Company Significant Subsidiary is a
party or subject (each, a “Company Significant Agreement”). (i) Each of the
Company Significant Agreements is valid and binding on the Company and the
Company Significant Subsidiaries, as applicable, and in full force and effect;
(ii) the Company and each of the Company Significant Subsidiaries, as
applicable, are in all material respects in compliance with and have in all
material respects performed all obligations required to be performed by them to
date under each Company Significant Agreement; and (iii) as of the date hereof,
to the Company’s knowledge, neither the Company nor any of the Company
Significant Subsidiaries has received notice of any material violation or
default (or any condition which with the passage of time or the giving of notice
would cause such a violation of or a default) by any party under any Company
Significant Agreement.
     (m) Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including any offering of any securities of the
Company

9



--------------------------------------------------------------------------------



 



under circumstances which would require the integration of such offering with
the offering of any of the Securities to be issued pursuant to this Agreement
under the Securities Act, and the rules and regulations of the SEC promulgated
thereunder) which might subject the offering, issuance or sale of any of the
Securities to the Investor pursuant to this Agreement to the registration
requirements of the Securities Act.
     (n) Status of Securities. The Preferred Stock Certificate of Designations
is being concurrently filed with the Secretary of State of the State of Illinois
in accordance with the Illinois Business Corporation Act. The shares of
Convertible Preferred Stock have been duly authorized by all necessary corporate
action. When issued and sold against receipt of the consideration therefor as
provided in this Agreement, such shares of Convertible Preferred Stock will be
validly issued, fully paid and nonassessable and will not be subject to any
Liens or preemptive or similar rights of any other stockholder of the Company.
The shares of Common Stock issuable upon the conversion of the Convertible
Preferred Stock have been duly authorized by all necessary corporate action and
when so issued upon such conversion or exercise will be validly issued, fully
paid and nonassessable, will not be subject to any Liens or subject the holders
thereof to personal liability and will not be subject to preemptive or similar
rights of any other stockholder of the Company.
     (o) Litigation and Other Proceedings. There is no pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject, nor is the Company or any Company Subsidiary subject
to any order, judgment or decree, in each case except as are disclosed in the
Company reports filed with the SEC or which are not required to be disclosed
pursuant to the Securities Act or the Exchange Act, or the rules and regulations
promulgated thereunder. Except as are disclosed in the Company reports filed
with the SEC or which are not required to be disclosed pursuant to the
Securities Act or the Exchange Act, or the rules and regulations promulgated
thereunder, there is no unresolved violation, criticism or exception by any
Governmental Entity with respect to any report or relating to any examinations
or inspections of the Company or any Company Subsidiaries.
     (p) Compliance with Laws. The Company and each Company Subsidiary have all
material permits, licenses, franchises, authorizations, orders and approvals of,
and have made all filings, applications and registrations with, Governmental
Entities that are required in order to permit them to own or lease their
properties and assets and to carry on their business as presently conducted and
that are material to the business of the Company or such Company Subsidiary. The
Company and each Company Subsidiary has complied in all material respects and is
not in default or violation in any respect of, and none of them is, to the
knowledge of the Company, under investigation with respect to or, to the
knowledge of the Company, has been threatened to be charged with or given notice
of any material violation of, any applicable material domestic (federal, state
or local) or foreign law, statute, ordinance, license, rule, regulation, policy
or guideline, order, demand, writ, injunction, decree or judgment of any
Governmental Entity, other than such noncompliance, defaults or violations that
would not have or reasonably be expected to result in a Material Adverse Effect.
Except for statutory or regulatory

10



--------------------------------------------------------------------------------



 



restrictions of general application, no Governmental Entity has placed any
material restriction on the business or properties of the Company or any Company
Subsidiary.
     (q) Risk Management Instruments. Except as has not had or would not
reasonably be expected to result in a Material Adverse Effect, all material
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Company Subsidiaries, were entered into (1) only in the ordinary
course of business, (2) in accordance with prudent practices and in all material
respects with all applicable laws, rules, regulations and regulatory policies
and (3) with counterparties believed to be financially responsible at the time;
and each of them constitutes the valid and legally binding obligation of the
Company or one of the Company Subsidiaries, enforceable in accordance with its
terms, except as may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, moratorium or other laws relating to or affecting the enforcement of
creditors’ rights generally or by general equitable principles. Neither the
Company or the Company Subsidiaries, nor, to the knowledge of the Company, any
other party thereto, is in material breach of any of its obligations under any
such agreement or arrangement.
     (r) Anti-takeover Provisions Not Applicable. The Board of Directors has
taken all necessary action to ensure that the transactions contemplated by the
Transaction Documents and any of the transactions contemplated thereby will be
deemed to be exceptions to the provisions of Section 11.75 of the Illinois
Business Corporation Act, and that any other similar “moratorium,” “control
share,” “fair price,” “takeover” or “interested stockholder” law does not and
will not apply to this Agreement or to any of the transactions contemplated by
the Transaction Documents.
     (s) Brokers and Finders. Neither the Company nor any Company Subsidiary nor
any of their respective officers, directors, employees or agents has employed
any broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Company or any Company Subsidiary, in connection
with this Agreement or the transactions contemplated hereby.
     (t) Registration Exemption. Based, in part, upon the representations and
warranties of the Investor contained in Section 2.3(c), the Company is not
required by applicable law or regulation in connection with the offer, sale and
delivery of the Securities to the Investor in the manner contemplated by this
Agreement to register the Securities under the Securities Act or any state
securities laws.
     (u) Agreements with Regulatory Agencies. Neither the Company nor any
Company Subsidiary is subject to any cease-and-desist or other similar order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to, or is subject to any capital directive by, or
since December 31, 2006, has adopted any board resolutions at the request of,
any Governmental Entity that currently restricts in any material respect the
conduct of its business or that in any material manner

11



--------------------------------------------------------------------------------



 



relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management or its operations or
business (each item in this sentence, a “Regulatory Agreement”), nor has the
Company or any Company Subsidiary been advised since December 31, 2006 and until
the date hereof by any Governmental Entity that it is considering issuing,
initiating, ordering, or requesting any such Regulatory Agreement. The Company
and each Company Subsidiary are in compliance in all material respects with each
Regulatory Agreement to which it is party or subject, and neither the Company
nor any Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement. Neither
the Company nor any of the Company Banks have, during the Company’s ownership of
such Company Banks, been notified by any Governmental Authority that it is in
“Troubled Condition” as defined in 12 C.F.R. 225.71(d); 12 C.F.R. 5.51(c)(6); or
12 C.F.R. 303.101(c). The Company and each Company Bank is “Well Managed” as
defined in 12 C.F.R. 5.34(d)(3); 12 C.F.R. 225.2(s); 12 C.F.R. 208.77(h); and
12. C.F.R. 362.17(e), respectively.
     (v) Mortgage Banking Business. To the knowledge of the Company (which
solely for purposes of this Section 2.2(v) shall include the officer of the
Company in charge of the Company’s mortgage banking business), and except as has
not had and would not reasonably be expected to have a Material Adverse Effect:
(1) The Company and each Company Subsidiary has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any Company Subsidiary satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any Company Subsidiary and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and
(2) Except as Previously Disclosed, no Agency, Loan Investor or Insurer has (A)
claimed in writing that the Company or any Company Subsidiary has violated or
has not complied with the applicable underwriting standards with respect to
mortgage loans sold by the Company or any Company Subsidiary to a Loan Investor
or Agency, or with respect to any sale of mortgage servicing rights to a Loan
Investor, (B) imposed in writing restrictions on the activities (including
commitment authority) of the Company or any Company Subsidiary or (C)

12



--------------------------------------------------------------------------------



 



indicated in writing to the Company or any Company Subsidiary that it has
terminated or intends to terminate its relationship with the Company or any
Company Subsidiary for poor performance, poor loan quality or concern with
respect to the Company’s or any Company Subsidiary’s compliance with laws.
For purposes of this Section 2.2(v):
(A) “Agency” shall mean the Federal Housing Administration, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association, the
Government National Mortgage Association, or any other federal or state agency
with authority to (i) authority to determine any investment, origination,
lending or servicing requirements with regard to mortgage loans originated,
purchased or serviced by the Company or any Company Subsidiary or
(ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including without limitation state and local housing finance
authorities.
(B) “Loan Investor” shall mean any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any Company Subsidiary or a security backed by or representing an
interest in any such mortgage loan; and
(C) “Insurer” means a person who insures or guarantees for the benefit of the
mortgagee all or any portion of the risk of loss upon borrower default on any of
the mortgage loans originated, purchased or serviced by the Company or any
Company Subsidiary, including, the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such mortgage loans or the
related collateral.
(w) Credit Reporting.
(1) The Company has provided Investor with a true and complete list of (A) all
Past Due, nonaccrual, and restructured loans of $5 million or more made by the
Company or any Company Bank as of June 30, 2008, and (B) any loan of $5 million
or more that would be graded “substandard,” “doubtful” or “loss” in connection
with a state or federal bank inspection or bank holding company inspection, and
have duly reported all Past Due loans, nonaccrual loans, and restructured loans
on Schedule RC-N of form FFIEC 031 or 041, as applicable, as of June 30, 2008.
(2) Neither the Company nor any of the Company Banks are under an order,
directive, or request in any form from any federal or state banking agency to
increase the provision to the ALLL for any current reporting period or any other
or reporting period ended during the previous twelve (12) months.
(3) The Company and the Company Banks have developed and implemented a loan
review system that meets in all material respects the applicable standards of

13



--------------------------------------------------------------------------------



 



the federal banking agencies that are the primary regulators for each of them as
defined in the Interagency Policy Statement on the Allowance for Loan and Lease
Losses, Attachment 1.
     2.3 Representations and Warranties of the Investor. Except as Previously
Disclosed, the Investor hereby represents and warrants to the Company, as of the
date of this Agreement, that:
     (a) Organization and Authority. The Investor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and where failure to be so qualified
would be reasonably expected to materially and adversely affect the Investor’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby on a timely basis, and the Investor has the
corporate or other power and authority and governmental authorizations to own
its properties and assets and to carry on its business as it is now being
conducted.
     (b) Authorization. (1) The Investor has the corporate or other power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution, delivery and performance of this Agreement by the
Investor and the consummation of the transactions contemplated hereby have been
duly authorized by the Investor’s board of directors, general partner or
managing members, as the case may be, and no further approval or authorization
by any of its partners or other equity owners, as the case may be, is required.
This Agreement has been duly and validly executed and delivered by the Investor
and assuming due authorization, execution and delivery by the Company, is a
valid and binding obligation of the Investor enforceable against the Investor in
accordance with its terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).
     (2) Neither the execution, delivery and performance by the Investor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Investor with any of the provisions hereof, will (A) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any Lien upon any of the properties or assets of
the Investor under any of the terms, conditions or provisions of (i) its
certificate of limited partnership or partnership agreement or similar governing
documents or (ii) any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which the Investor is a
party or by which it may be bound, or to which the Investor or any of the
properties or assets of the Investor may be subject, or (B) subject to
compliance with the statutes and regulations referred to in the next paragraph,
violate any law, statute, ordinance, rule or regulation,

14



--------------------------------------------------------------------------------



 



permit, concession, grant, franchise or any judgment, ruling, order, writ,
injunction or decree applicable to the Investor or any of its properties or
assets except in the case of clauses (A)(ii) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially and
adversely affect the Investor’s ability to perform its respective obligations
under this Agreement or consummate the transactions contemplated hereby on a
timely basis.
     (3) Other than the securities or blue sky laws of the various states, no
notice to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, nor
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Investor of the transactions contemplated by this Agreement.
     (c) Purchase for Investment. The Investor acknowledges that the Securities
have not been registered under the Securities Act or under any state securities
laws and are “restricted securities” within the meaning of Rule 144 and may not
be sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom and acknowledges that each certificate
evidencing the Convertible Preferred Stock and shares of Common Stock issuable
upon conversion thereof will bear a legend to the effect set forth in
Section 4.3. The Investor (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act solely for investment with
no present intention to distribute any of the Securities to any person, without
prejudice, however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws (and, subject to this sentence and the
provisions of Section 4.2, nothing contained herein shall be deemed a
representation or warranty by the Investor to hold any Securities for any period
of time), (2) will not sell or otherwise dispose of any of the Securities,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities laws, (3) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Securities and of making an informed investment decision, and
(4) is an “accredited investor” (as that term is defined by Rule 501 of the
Securities Act).
     (d) Ownership. As of the date of this Agreement, neither the Investor nor
any of its Affiliates are the owners of record or the Beneficial Owners of
shares of Common Stock or securities convertible into or exchangeable for Common
Stock other than as specified in Schedule 2.3(d).
     (e) Brokers and Finders. Neither the Investor nor its Affiliates, any of
their respective officers, directors, employees or agents has employed any
broker or finder or incurred any liability for any financial advisory fees,
brokerage fees, commissions or finder’s fees, and no broker or finder has acted
directly or indirectly for the Investor, in connection with this Agreement or
the transactions contemplated hereby.

15



--------------------------------------------------------------------------------



 



ARTICLE III
COVENANTS
     3.1 Other Actions.
     The Investor, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use reasonable best efforts to perform
the covenants contemplated by this Agreement. Each party shall execute and
deliver both before and after the Closing such further certificates, agreements
and other documents and take such other actions as the other parties may
reasonably request to consummate or implement such transactions or to evidence
such events or matters.
     3.2 Access, Information and Confidentiality.
     (a) From the date hereof, until the date when the Investor holds less than
50% of the Convertible Preferred Stock or Common Stock into which shares of
Convertible Preferred Stock owned by the Investor are convertible (the
“Qualifying Ownership Interest”), the Company will permit the Investor to visit
and inspect, at the Investor’s expense, the properties of the Company and the
Company Subsidiaries, to examine the corporate books and to discuss the affairs,
finances and accounts of the Company and the Company Subsidiaries with the
principal officers of the Company, all upon reasonable notice and at such
reasonable times and as often as the Investor may reasonably request. Any
investigation pursuant to this Section 3.2 shall be conducted during normal
business hours and in such manner as not to interfere unreasonably with the
conduct of the business of the Company, and nothing herein shall require the
Company or any Company Subsidiary to disclose any information to the extent
(i) prohibited by applicable law or regulation, (ii) that the Company reasonably
believes such information to be competitively sensitive proprietary information
(except to the extent the Investor provides assurances reasonably acceptable to
the Company that such information shall not be used by the Investor or its
Affiliates to compete with the Company and Company Subsidiaries), (iii) that is
protected by attorney-client privilege, or (iv) that such disclosure would
reasonably be expected to cause a violation of any agreement to which the
Company or any Company Subsidiary is a party or would cause a risk of a loss of
privilege to the Company or any Company Subsidiary (provided that the Company
shall use commercially reasonable efforts to make appropriate substitute
disclosure arrangements under circumstances where the restrictions in this
clause (iii) apply).
     (b) Each party to this Agreement will hold, and will use its best efforts
to cause its respective Affiliates and their directors, officers, employees,
agents, consultants and advisors to hold, in strict confidence, unless
disclosure to a regulatory authority is necessary or appropriate in connection
with any necessary regulatory approval or unless disclosure is required by
judicial or administrative process or, in the written opinion of its counsel, by
other requirement of law or the applicable requirements of any regulatory agency
or relevant stock exchange, all non-public records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by such other
party or its representatives pursuant to

16



--------------------------------------------------------------------------------



 



this Agreement (except to the extent that such information can be shown to have
been (1) previously known by such party on a non-confidential basis, (2) in the
public domain through no fault of such party or (3) later lawfully acquired from
other sources by the party to which it was furnished), and, subject to the
foregoing, neither party hereto shall release or disclose such Information to
any other person, except its auditors, attorneys, financial advisors, other
consultants and advisors.
ARTICLE IV
ADDITIONAL AGREEMENTS
     4.1 Standstill Agreement. The Investor agrees that, without the prior
written approval of the Company, until the date that is twelve months from the
Closing Date, neither the Investor nor any of its Affiliates will, directly or
indirectly:
     (a) in any way acquire, offer or propose to acquire or agree to acquire,
Beneficial Ownership of any Voting Securities if such acquisition would result
in the Investor and its Affiliates having Beneficial Ownership of 9.9% or more
of the outstanding shares of voting securities (including the Common Stock of
the Company and, for the avoidance of doubt, for purposes of calculating
Beneficial Ownership of the Investor and its Affiliates hereunder, (x) any
security that is convertible into, or exercisable for, any such voting
securities or Common Stock that is Beneficially Owned by the Investor or its
Affiliates shall be treated as fully converted or exercised, as the case may be,
into the underlying voting securities or Common Stock, and (y) any security
convertible into, or exercisable for, the Common Stock that is Beneficially
Owned by any person other than the Investor or any of its Affiliates shall not
be taken into account), other than solely as a result of the exercise of any
rights or obligations set forth in this Agreement;
     (b) enter into or agree, offer, propose or seek (whether publicly or
otherwise) to enter into, or otherwise be involved in or part of, any
acquisition transaction, merger or other business combination relating to all or
part of the Company or any of the Company Subsidiaries or any acquisition
transaction for all or part of the assets of the Company or any Company
Subsidiary or any of their respective businesses;
     (c) make, or in any way participate in, any “solicitation” of “proxies” (as
such terms are defined under Regulation 14A under the Exchange Act, disregarding
clause (iv) of Rule 14a-1(1)(2) and including any otherwise exempt solicitation
pursuant to Rule 14a-2(b)) to vote, or seek to advise or influence any person or
entity with respect to the voting of, any voting securities of the Company or
any Company Subsidiary;
     (d) call or seek to call a meeting of the stockholders of the Company or
any of the Company Subsidiaries or initiate any shareholder proposal for action
by stockholders of the Company or any of the Company Subsidiaries, form, join or
in any way participate in a “group” (within the meaning of Section 13(d)(3) of
the Exchange Act and the rules and regulations thereunder) with respect to any
Voting Securities, or seek, propose or

17



--------------------------------------------------------------------------------



 



otherwise act alone or in concert with others, to influence or control the
management, Board of Directors or policies of the Company or any Company
Subsidiaries; or
     (e) bring any action or otherwise act to contest the validity of this
Section 4.1 or seek a release of the restrictions contained herein, or make a
request to amend or waive any provision of this Section 4.1;
provided, that (i) Section 4.1(a) shall not apply to any investment activity
related to employee benefit or retirement plans conducted in the ordinary course
of business by any portfolio company with respect to which such Investor is not
the party exercising control over either the day to day operations of such
portfolio company or the decision to purchase Voting Securities; provided that
such Investor does not (A) directly or indirectly provide or make available to
such entity any non-public information concerning the Company or any Company
Subsidiary and such portfolio company is not acting at the request or direction
of or in coordination with such Investor or (B) cause such portfolio company or
its directors, officers, managers, members or other representatives to take any
action that Investor would be prohibited from doing hereby; and provided,
further, that ownership of such shares is not attributed to such Investor under
12 C.F.R. Part 225 and (ii) nothing in this Section 4.1 shall prevent the
Investor or its Affiliates from voting any Voting Securities then Beneficially
Owned by the Investor or its Affiliates in any manner.
     4.2 Transfer Restrictions.
     (a) Restrictions on Transfer. Except as otherwise expressly permitted in
the Transaction Documents, the Investor will not transfer, sell, assign, pledge
or otherwise dispose of, or agree to take any such action (“Transfer”) any
Securities acquired pursuant to this Agreement, except as follows: following the
date that is twelve months from the Closing Date, the Investor may Transfer the
Securities owned by it; provided, that, except for Transfers pursuant to
Rule 144 under the Securities Act or a registered underwritten offering, the
Investor must reasonably believe that any transferee in any such Transfer would
not own more than 4.9% of the Common Stock (or securities convertible or
exercisable for Common Stock) of the Company after such Transfer unless being
transferred to a person such Investor reasonably believes would upon such
purchase be eligible to file a Schedule 13G in respect thereof; provided
further, that, other than a Transfer which is (i) in connection with the
conversion of Convertible Preferred Stock and (ii) is for the purpose of
preventing Investor from owning in excess of 9.9% of the Common Stock
outstanding at such time, no such Transfer shall be permitted unless the
aggregate liquidation preference (or, if there is no liquidation preference,
fair market value) of Securities to be Transferred exceeds $5,000,000. The
restrictions set forth in this Section 4.2(a) shall terminate and be of no
further effect on the second anniversary of the Closing Date.
     (b) Permitted Transfers. Notwithstanding Section 4.2(a), or anything to the
contrary contained in any Transaction Document, the Investor shall be permitted
to Transfer any portion or all of its Securities at any time under the following
circumstances:

18



--------------------------------------------------------------------------------



 



     (1) Transfers to (A) any Affiliate of the Investor under common control
with Investor’s ultimate parent, general partner or investment advisor or
(B) any limited partner or shareholder of the Investor, but in each case only if
the transferee agrees in writing for the benefit of the Company (with a copy
thereof to be furnished to the Company) to be bound by the terms of this
Agreement (any such transferee shall be included in the term “Investor”).
     (2) Transfers pursuant to a merger, tender offer or exchange offer or other
business combination, acquisition of assets or similar transaction or change of
control involving the Company or any Company Subsidiaries; provided, that such
transaction has been approved by or not opposed by the Board of Directors.
     (c) Hedging. The Investor agrees that, during the one-year period following
the Closing, it shall not, directly or indirectly, enter into any hedging
agreement, arrangement or transaction, the value of which is based upon the
value of any of the Securities purchased pursuant to this Agreement, except for
transactions involving an index-based portfolio of securities that includes
Common Stock (provided that the value of such Common Stock in such portfolio is
not more than 5% of the total value of the portfolio of securities).
     4.3 Legend. (a) The Investor agrees that all certificates or other
instruments representing the Securities subject to this Agreement will bear a
legend substantially to the following effect:
     (1) THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE
AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.
     (2) THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO THE TERMS
AND CONDITIONS OF AN INVESTMENT AGREEMENT BETWEEN THE CORPORATION AND THE HOLDER
HEREOF, AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR ENCUMBERED EXCEPT
IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF SAID AGREEMENT, A COPY OF WHICH
IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE CORPORATION IN LAKE FOREST,
ILLINOIS AND WILL BE FURNISHED TO THE HOLDER OF THIS CERTIFICATE UPON REQUEST
AND WITHOUT CHARGE.
     (b) Upon request of the Investor, upon receipt by the Company of an opinion
of counsel reasonably satisfactory to the Company to the effect that such legend
is no longer required under the Securities Act, the Company shall promptly cause
clause (1) of

19



--------------------------------------------------------------------------------



 



the legend to be removed from any certificate for any Securities to be
Transferred in accordance with the terms of this Agreement and following such
time as the applicable shares of Common Stock issuable upon conversion of the
Convertible Preferred Stock can be sold by the Investor or the holder thereof
without volume restrictions pursuant to Rule 144 and clause (2) of the legend
shall be removed upon the expiration of such transfer and other restrictions set
forth in this Agreement. The Investor acknowledges that the Securities have not
been registered under the Securities Act or under any state securities laws and
agrees that it will not sell or otherwise dispose of any of the Securities,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities laws.
     4.4 Reservation for Issuance. The Company will reserve that number of
shares of Common Stock sufficient for issuance upon exercise or conversion of
Securities owned at any time by the Investor.
     4.5 Certain Transactions. The Company will not merge or consolidate into,
or sell, transfer or lease all or substantially all of its property or assets
to, any other party unless the successor, transferee or lessee party, as the
case may be (if not the Company), expressly assumes the due and punctual
performance and observance of each and every covenant and condition of this
Agreement to be performed and observed by the Company.
     4.6 Indemnity. (a) The Company agrees to indemnify and hold harmless the
Investor and its Affiliates and their respective officers, directors, partners,
members and employees, and each person who controls them within the meaning of
the Exchange Act and the rules and regulations promulgated thereunder, to the
fullest extent lawful, from and against any and all actions, suits, claims,
proceedings, costs, losses, liabilities, damages, expenses (including reasonable
attorneys’ fees and disbursements), amounts paid in settlement and other costs
(collectively, “Losses”) arising out of or resulting from (1) any inaccuracy in
or breach of the Company’s representations or warranties in this Agreement or
(2) the Company’s breach of agreements or covenants made by the Company in this
Agreement or (3) any action, suit, claim, proceeding or investigation by any
Governmental Entity, stockholder of the Company or any other person (other than
the Company) relating to this Agreement or the transactions contemplated hereby
(other than any Losses to the extent attributable solely to the acts, errors or
omissions on the part of the Investor, but not including the transactions
contemplated hereby).
     (b) The Investor agrees to indemnify and hold harmless each of the Company
and its Affiliates and each of their officers, directors, partners, members and
employees, and each person who controls the Company within the meaning of the
Exchange Act and the rules and regulations promulgated thereunder, to the
fullest extent lawful, from and against any and all Losses arising out of or
resulting from (1) any inaccuracy in or breach of the Investor’s representations
or warranties in this Agreement or (2) the Investor’s breach of agreements or
covenants made by Investor in this Agreement.
     (c) A party entitled to indemnification hereunder (each, an “Indemnified
Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification;

20



--------------------------------------------------------------------------------



 



provided, that the failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Section 4.6 unless and to the extent that the Indemnifying Party shall have been
actually prejudiced by the failure of such Indemnified Party to so notify such
party. Such notice shall describe in reasonable detail such claim. In case any
such action, suit, claim or proceeding is brought against an Indemnified Party,
the Indemnified Party shall be entitled to hire, at its own expense, separate
counsel and participate in the defense thereof; provided, however, that the
Indemnifying Party shall be entitled to assume and conduct the defense thereof,
unless the counsel to the Indemnified Party advises such Indemnifying Party in
writing that such claim involves a conflict of interest (other than one of a
monetary nature) that would reasonably be expected to make it inappropriate for
the same counsel to represent both the Indemnifying Party and the Indemnified
Party, in which case the Indemnified Party shall be entitled to retain its own
counsel at the cost and expense of the Indemnifying Party (except that the
Indemnifying Party shall only be liable for the legal fees and expenses of one
law firm for all Indemnified Parties, taken together with respect to any single
action or group of related actions). If the Indemnifying Party assumes the
defense of any claim, all Indemnified Parties shall thereafter deliver to the
Indemnifying Party copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the claim, and each Indemnified
Party shall cooperate in the defense or prosecution of such claim. Such
cooperation shall include the retention and (upon the Indemnifying Party’s
request) the provision to the Indemnifying Party of records and information that
are reasonably relevant to such claim, and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall not be liable for
any settlement of any action, suit, claim or proceeding effected without its
written consent; provided, however, that the Indemnifying Party shall not
unreasonably withhold or delay its consent. The Indemnifying Party further
agrees that it will not, without the Indemnified Party’s prior written consent
(which shall not be unreasonably withheld or delayed), settle or compromise any
claim or consent to entry of any judgment in respect thereof in any pending or
threatened action, suit, claim or proceeding in respect of which indemnification
has been sought hereunder unless such settlement or compromise includes an
unconditional release of such Indemnified Party from all liability arising out
of such action, suit, claim or proceeding.
     (d) For purposes of the indemnity contained in Section 4.6(a)(1) and
Section 4.6(b)(1), all qualifications and limitations set forth in the parties’
representations and warranties (other than Section 2.2(j)(3)) as to
“materiality” and “Material Adverse Effect,” shall be disregarded in determining
whether there shall have been any inaccuracy in or breach of any representations
and warranties in this Agreement.
     (e) The Company shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.6(a)(1), unless the aggregate amount of all Losses
incurred with respect to all claims pursuant to Section 4.6(a)(1) exceed
$1 million (the “Threshold Amount”), in which event the Company shall be
responsible for only the amount of such Losses in excess of the Threshold
Amount. Investor shall not be required to indemnify the Indemnified Parties
pursuant to Section 4.6(b)(1), disregarding all qualifications and limitations
set forth in such representations and warranties as to “materiality” and

21



--------------------------------------------------------------------------------



 



“Material Adverse Effect,” (A) with respect to any De Minimis Claim and
(B) unless and until the aggregate amount of all Losses incurred with respect to
all claims (other than De Minimis Claims) pursuant to Section 4.6(b)(1) exceed
the Threshold Amount, in which event Investor shall be responsible for only the
amount of such Losses in excess of the Threshold Amount. The cumulative
indemnification obligation of (1) the Company to Investor and all of the
Indemnified Parties affiliated with (or whose claims are permitted by virtue of
their relationship with) Investor or (2) Investor to the Company and the
Indemnified Parties affiliated with (or whose claims are permitted by virtue of
their relationship with the) Company, in each case for inaccuracies in or
breaches of representations and warranties, shall in no event exceed the
Purchase Price.
     (f) Any claim for indemnification pursuant to this Section 4.6 for breach
of any representation or warranty can only be brought on or prior to the twelve
month anniversary of the Closing Date; provided, that if notice of a claim for
indemnification pursuant to this Section 4.6 for breach of any representation or
warranty is brought prior to the end of such period, then the obligation to
indemnify in respect of such breach shall survive as to such claim, until such
claim has been finally resolved.
     (g) The indemnity provided for in this Section 4.6 shall be the sole and
exclusive monetary remedy of Indemnified Parties after the Closing for any
inaccuracy of any representation or warranty or any other breach of any covenant
or agreement contained in this Agreement; provided, that nothing herein shall
limit in any way any such party’s remedies in respect of actual fraud by any
other party in connection with the transactions contemplated hereby or the right
to seek indemnity, if available, under Section 4.7(f). No party to this
Agreement (or any of its Affiliates) shall, in any event, be liable or otherwise
responsible to any other party (or any of its Affiliates) for any special,
consequential or punitive damages of such other party (or any of its Affiliates)
arising out of or relating to this Agreement or the performance or breach
hereof.
     (h) Any indemnification payments pursuant to this Section 4.6 shall be
treated as an adjustment to the Purchase Price for the Securities for U.S.
federal income and applicable state and local Tax purposes, unless a different
treatment is required by applicable law.
     4.7 Registration Rights.
     (a) Demand Registrations.
     (1) Requests for Registration. At any time following the first year
anniversary of the Closing Date, Investors (or permitted transferees) holding,
on an as-converted basis, more than 20% of the Registrable Securities (as
defined below) (the “Initiating Investors”) may request in writing that the
Company effect the registration of all or any part of the Registrable Securities
(as defined below) held by the Initiating Investors (a “Registration Request”).
Promptly after its receipt of any Registration Request but no later than ten
days after receipt of such Registration Request, the Company will give written
notice of such request to any known transferees, and will use its reasonable
best efforts to register, in

22



--------------------------------------------------------------------------------



 



accordance with the provisions of this Agreement, all Registrable Securities
that have been requested to be registered in the Registration Request or by the
Investor or such transferees by written notice to the Company given within
fifteen business days after the date the Company has given such notice of the
Registration Request; provided, that the Company will not be required to effect
a registration pursuant to this Section 4.7(a)(1) unless the value of
Registrable Securities included in the Registration Request is at least
$10 million or, with respect to an underwritten offering, $10 million. The
Company will pay all Registration Expenses incurred in connection with any
registration pursuant to this Section 4.7(a). Any registration requested by the
Investors pursuant to Section 4.7(a)(1) is referred to in this Agreement as a
“Demand Registration.” For purposes of this Agreement, “Registrable Securities”
means all Common Stock issued or issuable pursuant to the conversion of the
Convertible Preferred Stock and any equity securities issued or issuable
directly or indirectly with respect to the Common Stock issued or issuable
pursuant to the conversion of the Convertible Preferred Stock by way of
conversion or exchange thereof or share dividend or share split or in connection
with a combination of shares, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization. As to any
particular securities constituting Registrable Securities, such securities will
cease to be Registrable Securities when (w) a registration statement with
respect to the sale by the holder thereof shall have been declared effective
under the Securities Act and such securities shall have been disposed of in
accordance with such registration statement, (x) they have been sold to the
public pursuant to Rule 144 or Rule 145 or other exemption from registration
under the Securities Act, (y) they have been acquired by the Company or (z) they
are able to be sold by the Investor or transferee holding such securities
without restriction as to volume or manner of sale pursuant to Rule 144 under
the Securities Act as specified in a legal opinion to such effect rendered by
counsel to the Company at its sole expense and acceptable to the affected
holders and the Company’s Common Stock transfer agent. In addition, for purposes
of this Agreement, “Registration Statement” means the prospectus and other
documents filed with the SEC to effect a registration under the Securities Act.
     (2) Limitation on Demand Registrations. The Investor will be entitled to
initiate no more than two (2) Demand Registrations, and the Company will not be
obligated to effect more than one Demand Registration in any six month period.
Upon filing a Registration Statement, the Company will use its reasonable best
efforts to keep such Registration Statement effective with the SEC at all times
until the Investor or any transferee who would require such registration to
effect a sale of the Registrable Securities no longer holds the Registrable
Securities. No request for registration will count for the purposes of the
limitations in this Section 4.7(a)(2) if (i) the Investor determines in good
faith to withdraw the proposed registration prior to the effectiveness of the
Registration Statement relating to such request due to marketing conditions or
regulatory reasons relating to the Company (provided that this clause (i) shall
cease to apply if Investor has previously withdrawn a proposed registration),
(ii) the Registration Statement relating to such request is not declared
effective within 210 days of the

23



--------------------------------------------------------------------------------



 



date such Registration Statement is first filed with the SEC (other than by
reason of the Investor having refused to proceed or provide any required
information for inclusion therein) and the Investor withdraws the Registration
Request prior to such Registration Statement being declared effective,
(iii) prior to the sale of at least 85% of the Registrable Securities included
in the applicable registration relating to such request, such registration is
adversely affected by any stop order, injunction or other order or requirement
of the SEC or other governmental agency or court for any reason and the Company
fails to have such stop order, injunction or other order or requirement removed,
withdrawn or resolved to the Investor’s reasonable satisfaction within thirty
days of the date of such order, (iv) more than 25% of the Registrable Securities
requested by the Investor to be included in the registration are not so included
pursuant to Section 4.7(a)(6), or (v) the conditions to closing specified in the
underwriting agreement or purchase agreement entered into in connection with the
registration relating to such request, if any, are not satisfied (other than as
a result of a material default or breach thereunder by the Investor).
Notwithstanding the foregoing, the Company will pay all Registration Expenses in
connection with any request for registration pursuant to Section 4.7(a)(1)
regardless of whether or not such request counts toward the limitation set forth
above.
     (3) Short-Form Registrations. In no event shall the Company be obligated to
effect any registration other than pursuant to Form S-3 or any comparable or
successor form or forms or any similar short-form registration (“Short-Form
Registration”) unless it is not then eligible to utilize such form.
     (4) Restrictions on Demand Registrations. If the filing or initial
effectiveness of a registration statement with respect to a Demand Registration
would require the Company to make a public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board of
Directors (i) would be required to be made in any Registration Statement so that
such Registration Statement would not be materially misleading, (ii) would not
be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement, (iii) would in the good faith
judgment of the Board of Directors reasonably be expected to materially
adversely affect the Company or its business if made at such time or
(iv) reasonably be excepted to interfere with the Company’s ability to effect a
planned or proposed acquisition, disposition, financing, reorganization,
recapitalization or similar transaction, then the Company may upon giving prompt
written notice of such action to the participants in such registration (each of
whom hereby agrees to maintain the confidentiality of all information disclosed
to such participants) delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement; provided, that the Company shall not be
permitted to do so (x) for more than 90 days for a given occurrence of such a
circumstance, (y) more than three times during any twelve-month period or
(z) for periods exceeding, in the aggregate, 180 days during any twelve-month
period. In the event the Company exercises its rights under the preceding
sentence, the Investor or such transferees agree to suspend, promptly upon its
receipt of the notice referred to above, its use of any prospectus

24



--------------------------------------------------------------------------------



 



relating to such registration in connection with any sale or offer to sell
Registrable Securities. If the Company so postpones the filing of a prospectus
or the effectiveness of a Registration Statement, the Investor will be entitled
to withdraw such request and, if such request is withdrawn, such registration
request will not count for the purposes of the limitation set forth in Section
4.7(a)(2). The Company will pay all Registration Expenses incurred in connection
with any such aborted registration or prospectus.
     (5) Selection of Underwriters. If the Initiating Investors intend that the
Registrable Securities covered by the Registration Request shall be distributed
by means of an underwritten offering, the Initiating Investors will so advise
the Company as a part of the Registration Request, and the Company will include
such information in the notice sent by the Company to the Investors and any
known transferees with respect to such Registration Request. In such event, the
lead underwriter to administer the offering will be chosen by the Company,
subject to the prior written consent of the participating Investors selling a
majority of the securities to be sold by the Investors in such offering, not to
be unreasonably withheld or delayed. If the offering is underwritten, the right
of the Investor or transferee to registration pursuant to this Section 4.7(a)
will be conditioned upon Investor or transferee’s participation in such
underwriting and the inclusion of Investor’s or such transferee’s Registrable
Securities in the underwriting, and each of Investor and such transferees will
(together with the Company, the participating Investors and any other
transferees distributing their securities through such underwriting) enter into
an underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting. If Investor or any transferee disapproves of the
terms of the underwriting, Investor or such transferee may elect to withdraw
therefrom by written notice to the Company, the managing underwriter and the
Initiating Investors.
     (6) Priority on Demand Registrations. The Company will not include in any
underwritten registration pursuant to this Section 4.7(a) any securities that
are not Registrable Securities, without the prior written consent of the
Initiating Investors. If the managing underwriters advise the Company that in
their reasonable opinion the number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) exceeds
the number of securities that can be sold in such offering without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), the Company will include in such offering only such
number of securities that in the reasonable opinion of such managing
underwriters can be sold without adversely affecting the marketability of the
offering (including an adverse effect on the per share offering price), which
securities will be so included in the following order of priority: (i) first,
Registrable Securities of the participating Investors (including the Initiating
Investors), pro rata (if applicable), based on the number of Registrable
Securities owned by each such Investor, (ii) second, Registrable Securities of
any transferee who has delivered written requests for registration pursuant to
Section 4.7(a)(1), pro rata on the basis of the

25



--------------------------------------------------------------------------------



 



aggregate number of Registrable Securities owned by each such person, and (iii)
third, any other securities of the Company that have been requested to be so
included, subject to the terms of this Agreement.
     (7) Effective Registration Statement. A registration requested pursuant to
Section 4.7(a)(1) shall not be deemed to have been effected unless it is
declared effective by the SEC or is automatically effective upon filing pursuant
to Rule 462 of the Securities Act and remains effective for the period specified
in Section 4.7(a)(2).
     (b) Piggyback Registrations.
     (1) Right to Piggyback. Whenever the Company proposes to register any of
its securities, other than a registration pursuant to Section 4.7(a)(1) or a
Special Registration (as defined below), and the registration form to be filed
may be used for the registration or qualification for distribution of
Registrable Securities, the Company will give prompt written notice to the
Investor and all known transferees of its intention to effect such a
registration (but in no event less than 10 days prior to the anticipated filing
date) and, subject to Section 4.7(b)(4), will include in such registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten business days after the date of the
Company’s notice (a “Piggyback Registration”). Any such person that has made
such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.7(b)(1) prior to the
effectiveness of such registration, whether or not the Investor or any
transferees have elected to include Registrable Securities in such registration.
“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or Form
S-8 (or successor form) or (ii) shares of equity securities and/or options or
other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or its direct or indirect Subsidiaries or in connection with dividend
reinvestment plans.
     (2) Underwritten Registration. If the registration referred to in Section
4.7(b)(1) is proposed to be underwritten, the Company will so advise the
Investor and any known transferees as a part of the written notice given
pursuant to Section 4.7(b)(1). In such event, the right of the Investor or any
transferees to registration pursuant to this Section 4.7(b) will be conditioned
upon such persons’ participation in such underwriting and the inclusion of such
person’s Registrable Securities in the underwriting, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company. If any participating person disapproves of the terms of the
underwriting, such person

26



--------------------------------------------------------------------------------



 



may elect to withdraw therefrom by written notice to the Company, the managing
underwriter and the Investor.
     (3) Piggyback Registration Expenses. The Company will pay all Registration
Expenses in connection with any Piggyback Registration, whether or not any
registration or prospectus becomes effective or final.
     (4) Priority on Primary Registrations. If a Piggyback Registration relates
to an underwritten primary offering on behalf of the Company, and the managing
underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or prospectus only such number of securities that
in the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the securities the Company proposes to sell,
(ii) second, Registrable Securities of the Investor and any transferees who have
requested registration of Registrable Securities pursuant to Sections 4.7(a) or
4.7(b), pro rata on the basis of the aggregate number of such securities or
shares owned by each such person and (iii) third, any other securities of the
Company that have been requested to be so included, subject to the terms of this
Agreement.
     (c) Registration Procedures. Subject to Section 4.7(a)(4), whenever the
Investor or any transferees of Registrable Securities have requested that any
Registrable Securities be registered pursuant to Section 4.7(a) or 4.7(b) of
this Agreement, the Company will use its reasonable best efforts to effect the
registration and sale of such Registrable Securities as soon as reasonably
practicable in accordance with the intended method of disposition thereof and
pursuant thereto. The Company shall use its reasonable best efforts to as
expeditiously as possible:
     (1) prepare and file with the SEC a Registration Statement with respect to
such Registrable Securities, make all required filings with the National
Association of Securities Dealers and the Financial Industry Regulatory
Authority and thereafter use its reasonable best efforts to cause such
Registration Statement to become effective as soon as reasonably practicable and
to remain effective as provided herein, provided that before filing a
Registration Statement or any amendments or supplements thereto, the Company
will, at the Company’s expense, furnish or otherwise make available to the
Holders’ Counsel (as defined below) copies of all such documents proposed to be
filed and such other documents reasonably requested by such counsel, which
documents will be subject to review and comment of such counsel, including any
comment letter from the SEC with respect to such filing or the documents
incorporated by reference therein, and if requested by such counsel, provide
such counsel reasonable opportunity to participate in the preparation of such
Registration Statement and such other opportunities to conduct a reasonable
investigation

27



--------------------------------------------------------------------------------



 



within the meaning of the Securities Act, including reasonable access to the
Company’s financial books and records, officers, accountants and other advisors;
     (2) prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (A) not less than (i) six months or (ii) if
such Registration Statement relates to an underwritten offering, such longer
period as, based upon the opinion of counsel for the underwriters, a prospectus
is required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer or (B) such shorter period as will
terminate when all of the securities covered by such Registration Statement have
been disposed of in accordance with the intended methods of disposition by the
seller or sellers thereof set forth in such Registration Statement (but in any
event not before the expiration of any longer period required under the
Securities Act), and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such Registration Statement, and cause the related
prospectus to be supplemented by any prospectus supplement as may be necessary
to comply with the provisions of the Securities Act with respect to the
disposition of the securities covered by such Registration Statement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) under the Securities Act;
     (3) furnish to each seller of Registrable Securities, and each managing
underwriter, if any, such number of copies, without charge, of such Registration
Statement, each amendment and supplement thereto, including each preliminary
prospectus, final prospectus, any other prospectus (including any prospectus
filed under Rule 424, Rule 430A or Rule 430B under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriter
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request a copy of any and
all transmittal letters or other correspondence to or received from, the SEC or
any other Governmental Entity relating to such offer;
     (4) register or qualify (or exempt from registration or qualification) such
Registrable Securities, and keep such registration or qualification (or
exemption therefrom) effective, under such other securities or blue sky laws of
such jurisdictions as any seller reasonably requests and do any and all other
acts and things that may be reasonably necessary or reasonably advisable to
enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company will not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to

28



--------------------------------------------------------------------------------



 



taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction);
     (5) notify each seller of such Registrable Securities, the Holders’ Counsel
and the managing underwriter(s), if any, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the discovery of the happening of any event that makes any
statement made in the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in such
Registration Statement, prospectus or documents and, as soon as reasonably
practicable (but subject to the delay provisions of Section 4.7(a)(4)), prepare
and furnish to such seller a reasonable number of copies of a supplement or
amendment to such prospectus so that, in the case of the Registration Statement,
it will not contain any untrue statement of material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, not misleading, and that in the case of any prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statement therein, in light of the
circumstances in which they were made, not misleading;
     (6) notify each seller of any Registrable Securities covered by such
Registration Statement, the Holders’ Counsel and the managing underwriter(s), if
any, (i) when such Registration Statement or the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to such
Registration Statement or to amend or to supplement such prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for any of such purposes, (iv) if at any time the
representations and warranties of the Company contained in any underwriting
agreement contemplated by Section 4.7(c)(11) below cease to be true and correct,
and (v) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose;
     (7) upon the occurrence of an event contemplated in Section 4.7(c)(5) or in
Section 4.7(c)(6)(ii), (c)(6)(iii), (c)(6)(iv) or (c)(6)(v) (but subject to the
delay provisions of Section 4.7(a)(4)), prepare a supplement or amendment to the
Registration Statement or supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that such prospectus as thereafter delivered to the
sellers of such Registrable Securities will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made;

29



--------------------------------------------------------------------------------



 



     (8) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange or the NASDAQ stock
market, as determined by the Company;
     (9) provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;
     (10) enter into such customary agreements (including underwriting
agreements and, subject to Section 4.7(f), lock-up agreements in customary form,
and including provisions with respect to indemnification and contribution in
customary form) and take all such other customary actions as the Investor, the
participating transferees or the underwriters, if any, reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities
(including, making members of management and executives of the Company available
to participate in “road show,” similar sales events and other marketing
activities; provided that the Company shall not be required to make members of
management and executives of the Company so available for more than five
consecutive days or more than 10 days in any 365 day period);
     (11) in connection with any underwritten offering, make such
representations and warranties to the sellers and the managing underwriter(s),
if any, with respect to the business of the Company and the Company
Subsidiaries, and the Registration Statement, prospectus, and documents
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by the issuer in underwritten
offerings, and, if true, make customary confirmations of the same if and when
requested;
     (12) if requested by any seller of Registrable Securities, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the seller or managing underwriter(s), if any, may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such amendment as soon as practicable after the Company has received such
request;
     (13) in the case of certificated Registrable Securities, cooperate with the
sellers of such Registrable Securities and the managing underwriter(s), if any,
to facilitate the timely preparation and delivery of certificates (not bearing
any legends) representing Registrable Securities to be sold after receiving
written representations from each seller that that the Registrable Securities
represented by the certificates so delivered by such seller will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
sellers or managing underwriters, if any, may request at least two business days
prior to any sale of Registrable Securities;

30



--------------------------------------------------------------------------------



 



     (14) make available for inspection by any seller of Registrable Securities
and the Holders’ Counsel, any underwriter participating in any disposition
pursuant to such Registration Statement and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and documents relating to the business of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
Registration Statement, provided that it shall be a condition to such inspection
and receipt of such information that the inspecting person (i) enter into a
confidentiality agreement in form and substance reasonably satisfactory to the
Company and (ii) agree to minimize the disruption to the Company’s business in
connection with the foregoing;
     (15) otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange;
     (16) timely provide to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;
     (17) in the event of the issuance of any stop order suspending the
effectiveness of a Registration Statement, or of any order suspending or
preventing the use of any related prospectus or ceasing trading of any
securities included in such Registration Statement for sale in any jurisdiction,
use every reasonable effort to promptly obtain the withdrawal of such order;
     (18) obtain one or more comfort letters, addressed to the underwriters, if
any, dated the effective date of such Registration Statement and the date of the
closing under the underwriting agreement for such offering, signed by the
Company’s independent public accountants (and if necessary, any other
independent certified public accountants of any business acquired by the Company
for which financial statements and financial data are, or are required to be,
included in the Registration Statement) in customary form and covering such
matters of the type customarily covered by comfort letters as such underwriters
shall reasonably request;
     (19) provide legal opinions of the Company’s counsel, addressed to the
underwriters, if any, dated the date of the closing under the underwriting
agreement, with respect to the Registration Statement, each amendment and
supplement thereto (including the preliminary prospectus) and such other
documents relating thereto as the underwriter shall reasonably request in
customary form and covering such matters of the type customarily covered by
legal opinions of such nature; and
     (20) obtain any required regulatory approval necessary for the Investor or
any transferee to sell its Registrable Securities in an offering.

31



--------------------------------------------------------------------------------



 



     (d) Registration Expenses.
     (1) Except as otherwise provided in this Agreement, all expenses incidental
to the Company’s performance of or compliance with this Section 4.7, including
all registration and filing fees, fees and expenses of compliance with
securities or blue sky laws, word processing, duplicating and printing expenses,
messenger, telephone and delivery expenses, expenses incurred in connection with
any road show, and fees and disbursements of counsel for the Company and all
independent certified public accountants and other persons retained by the
Company (all such expenses, “Registration Expenses”), will be borne by the
Company. The holders of the securities so registered shall pay all underwriting
discounts, selling commissions and transfer taxes applicable to the sale of
Registrable Securities hereunder and any other Registration Expenses required by
law to be paid by a selling holder pro rata on the basis of the amount of
proceeds from the sale of their shares so registered.
     (2) In connection with each of the first two Demand Registrations or
Piggyback Registrations, the Company will reimburse Holder’s Counsel for their
reasonable fees and disbursements up to $50,000.
     (e) Participation in Underwritten Registrations.
     (1) None of the Investor or any transferee may participate in any
registration hereunder that is underwritten unless such person (i) agrees to
sell its Registrable Securities on the basis provided in the underwriting
arrangements in customary form entered into pursuant to this Agreement
(including pursuant to the terms of any over-allotment or “green shoe” option
requested by the managing underwriter(s), provided that no such person will be
required to sell more than the number of Registrable Securities that such person
has requested the Company to include in any registration), (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, provided that such person shall not be required to
make any representations or warranties other than those related to title and
ownership of shares and as to the accuracy and completeness of statements made
in a Registration Statement, prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company or the managing underwriter(s) by such person, and (iii) cooperates with
the Company’s reasonable requests in connection with such registration or
qualification (it being understood that the Company’s failure to perform its
obligations hereunder, which failure is caused by such person’s failure to
cooperate with such reasonable requests, will not constitute a breach by the
Company of this Agreement). Notwithstanding the foregoing, the liability of the
Investor or any transferee participating in such an underwritten registration
shall be limited to an amount equal to the amount of gross proceeds attributable
to the sale of such person’s Registrable Securities.

32



--------------------------------------------------------------------------------



 



     (2) Each person that is participating in any registration hereunder agrees
that, either during any Scheduled Black-out Period or upon receipt of any notice
from the Company of the happening of any event of the kind described in Section
4.7(c)(5) and (c)(6), such person will forthwith discontinue the disposition of
its Registrable Securities pursuant to the Registration Statement until
termination of such Scheduled Black-Out Period or such person receives copies of
a supplemented or amended prospectus as contemplated by such Section 4.7(c)(5),
(c)(6) and (c)(7). In the event the Company gives any such notice, the
applicable time period mentioned in Section 4.7(c)(2) during which a
Registration Statement is to remain effective will be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to this Section 4.7(e)(2) to and including the date when each seller of
a Registrable Security covered by such Registration Statement will have received
the copies of the supplemented or amended prospectus contemplated by
Section 4.7(c)(5), (c)(6) and (c)(7).
     (f) “Market Stand-Off’ Agreement; Agreement to Furnish Information. The
Investor and each transferee agrees:
     (1) that they shall not sell, transfer, make any short sale of, grant any
option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale with respect to any common equity
securities of the Company or any securities convertible into or exchangeable or
exercisable for any common equity securities of the Company held by such person
(other than those included in the registration) for a period specified by the
representatives of the underwriters of the common equity or equity-related
securities not to exceed ten days prior and 90 days following the effective date
of any firm commitment underwritten registered sale of common equity securities
of the Company or any securities convertible into or exchangeable or exercisable
for any common equity securities of the Company by the Company for the Company’s
own account in which the Company gave such investor or transferee an opportunity
to participate; provided, that, if the Company is registering securities
thereon, all executive officers and directors of the Company enter into similar
agreements and only if such persons remain subject thereto (and are not released
from such agreement) for such period; provided that nothing herein will prevent
the Investor from making any distribution of Registrable Securities to the
partners or shareholders thereof or a transfer to an Affiliate that is otherwise
in compliance with applicable securities laws, so long as such distributes or
transferees agree to be bound by the restrictions set forth herein;
     (2) to execute and deliver such other agreements as may be reasonably
requested by the Company or the representatives of the underwriters which are
consistent with the foregoing obligation in Section 4.7(f)(1) or which are
necessary to give further effect thereto; and
     (3) if requested by the Company or the representative of the underwriters
of Common Stock (or other securities of the Company), to provide,

33



--------------------------------------------------------------------------------



 



within ten days of such request, such information as may be required by the
Company or such representative in connection with the completion of any public
offering of the Company’s securities pursuant to a registration statement filed
under the Securities Act in which such person participates.
     (g) Termination of Registration Rights. The Investor and any transferee or
other Person’s registration rights as to any securities held by such Holder (and
its Affiliates, partners, members and former members) shall not be available
unless such securities are Registrable Securities.
     (h) Furnishing Information.
     (1) Neither the Investor nor any transferee shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
     (2) It shall be a condition precedent to the obligations of the Company to
take any action pursuant to Section 4.7(a), (b) and (c) that the Investor and/or
transferee and the underwriters, if any, shall furnish to the Company such
information regarding themselves, the Registrable Securities held by them and
the intended method of disposition of such securities as shall be required to
effect the registered offering of their Registrable Securities.
     (i) Indemnification.
     (1) The Company agrees to indemnify Investor and transferee, and their
respective officers, directors, employees, agents, representatives and
Affiliates, and each Person, if any, that controls them within the meaning of
the Securities Act and the rules and regulations promulgated thereunder (each,
an “Indemnitee”), against any and all losses, claims, damages, actions,
liabilities, costs and expenses (including without limitation reasonable fees,
expenses and disbursements of attorneys and other professionals incurred in
connection with investigating, defending, settling, compromising or paying any
such losses, claims, damages, actions, liabilities, costs and expenses), joint
or several, arising out of or based upon any untrue statement or alleged untrue
statement of material fact contained in any registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto or any documents incorporated therein by
reference or contained in any free writing prospectus (as such term is defined
in Rule 405) prepared by the Company or authorized by it in writing for use by
such Investor or transferee (or any amendment or supplement thereto); or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (i) an untrue statement or omission made in such
registration statement, including any such preliminary

34



--------------------------------------------------------------------------------



 



prospectus or final prospectus contained therein or any such amendments or
supplements thereto or contained in any free writing prospectus (as such term is
defined in Rule 405) prepared by the Company or authorized by it in writing for
use by the Investor or a transferee (or any amendment or supplement thereto), in
reliance upon and in conformity with information regarding such Person or its
plan of distribution or ownership interests which was furnished in writing to
the Company by such Person for use in connection with such registration
statement, including any such preliminary prospectus or final prospectus
contained therein or any such amendments or supplements thereto, or (ii) offers
or sales effected by or on behalf such Indemnitee “by means of” (as defined in
Rule 159A) a “free writing prospectus” (as defined in Rule 405) that was not
authorized in writing by the Company.
     (2) If the indemnification provided for in Section 4.7(i)(1) is unavailable
to an Indemnitee with respect to any losses, claims, damages, actions,
liabilities, costs or expenses referred to therein or is insufficient to hold
the Indemnitee harmless as contemplated therein, then the Company, in lieu of
indemnifying such Indemnitee, shall contribute to the amount paid or payable by
such Indemnitee as a result of such losses, claims, damages, actions,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Indemnitee, on the one hand, and the Company, on the
other hand, in connection with the statements or omissions which resulted in
such losses, claims, damages, actions, liabilities, costs or expenses as well as
any other relevant equitable considerations. The relative fault of the Company,
on the one hand, and of the Indemnitee, on the other hand, shall be determined
by reference to, among other factors, whether the untrue statement of a material
fact or omission to state a material fact relates to information supplied by the
Company or by the Indemnitee and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.7(i)(2) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.7(i)(1). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.
     (j) Assignment of Registration Rights. The rights of Investor to
registration of Registrable Securities pursuant to Section 4.7(a) and (b) may be
assigned by Investor to a transferee of Registrable Securities who agrees to be
bound by the terms and conditions hereof and to which (i) there is transferred
to such transferee no less than $5,000,000 in Registrable Securities and
(ii) such Transfer is otherwise not precluded under the terms hereof; provided,
however, the transferor shall, within ten days after such transfer, furnish to
the Company written notice of the name and address of such transferee or
assignee and the number and type of Registrable Securities that are being
assigned.

35



--------------------------------------------------------------------------------



 



     (k) Rule 144 Reporting. With a view to making available to the Investor the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:
     (1) make and keep public information available, as those terms are
understood and defined in Rule 144(c)(1) or any similar or analogous rule
promulgated under the Securities Act, at all times after the effective date of
this Agreement;
     (2) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and
     (3) so long as Investor owns any Registrable Securities, furnish to
Investor forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act; a copy of the most recent annual or quarterly report of
the Company; and such other reports and documents as such the Investor may
reasonably request in availing itself of any rule or regulation of the SEC
allowing it to sell any such securities without registration.
     (l) As used in this Section 4.7, the following terms shall have the
following respective meanings:
     (1) “Holders’ Counsel” means one counsel for the selling Investor and
transferees chosen by the Investor and selling transferees holding a majority
interest in the Registrable Securities being registered.
     (2) “Rule 144”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in each case,
such rule promulgated under the Securities Act (or any successor provision), as
the same shall be amended from time to time.
     (3) “Scheduled Black-out Period” means the period from and including the
last day of a fiscal quarter of the Company to and including the second business
day after the day on which the Company publicly releases its earnings for such
fiscal quarter, provided that the trading window applicable to the Company’s
senior management under the Company’s trading policies then in effect is not
open any time during such period.
     4.8 Certificate of Designations. In connection with the Closing, the
Company shall file the Preferred Stock Certificate of Designations for the
Convertible Preferred Stock in the form attached to this Agreement as Exhibit A
in the State of Illinois, and such Preferred Stock Certificate of Designations
shall continue to be in full force and effect as of the Closing Date.

36



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     5.1 Survival. Each of the representations and warranties set forth in this
Agreement shall survive the Closing under this Agreement but only for a period
of eighteen months following the Closing Date (or until final resolution of any
claim or action arising from the breach of any such representation and warranty,
if notice of such breach was provided prior to the end of such period) and
thereafter shall expire and have no further force and effect, including in
respect of Section 4.6. Except as otherwise provided herein, all covenants and
agreements contained herein, other than those, including, without limitation,
Section 4.4 hereof, which by their terms are to be performed in whole or in part
after the Closing Date, shall terminate as of the Closing Date.
     5.2 Expenses. Except as provided in this Section 5.2, each of the parties
will bear and pay all costs and expenses incurred by it or on its behalf in
connection with the transactions contemplated pursuant to this Agreement. The
Company agrees to reimburse the Investor for up to $450,000 of reasonable and
documented out-of-pocket expenses actually incurred related to the preparation,
negotiation, execution and performance of this Agreement.
     5.3 Amendment; Waiver. No waiver or amendment of this Agreement may be
enforced against the Company or the Investor unless contained in a writing
signed by (in the case of an amendment) the Company and the Investors holding at
least 50% of the shares of Common Stock issuable upon conversion of the
Convertible Preferred Stock (and for such purposes, without regard to any
conversion limitations contained in the Transaction Documents) and (in the case
of a waiver) the Investors holding at least 50% of the shares of Common Stock
issuable upon conversion of the Convertible Preferred Stock. No failure or delay
by any party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. No waiver of any party to this Agreement, as the case may be, will
be effective unless it is in a writing signed by a duly authorized officer of
the waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.
     5.4 Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
     5.5 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such State. The parties hereby irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the City of Chicago, State of Illinois for any
actions, suits or proceedings arising out of or relating to this Agreement and
the transactions contemplated hereby.

37



--------------------------------------------------------------------------------



 



     5.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     5.7 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally or by
telecopy or facsimile, upon confirmation of receipt, (b) on the first business
day following the date of dispatch if delivered by a recognized next-day courier
service, or (c) on the third business day following the date of mailing if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.
(a) If to the Investor:
CIVC Partners
191 North Wacker Drive, Suite 1100
Chicago, Illinois 60606
Attn: Christopher J. Perry
Telephone: (312) 873-7300
Fax: (312) 873-7301

with copies to (which copy alone shall not constitute notice):

Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Attn: Steven J. Gavin and Eric L. Cohen
Telephone: (312) 558-5979
Fax: (312) 558-5700
(b) If to the Company:
Wintrust Financial Corporation
727 North Bank Lane
Lake Forest, IL 60045
Attn: David A. Dykstra
Telephone: (847) 615-4034
Fax: (847) 615-4091
with a copy to (which copy alone shall not constitute notice):
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attn: Lisa J. Reategui
Telephone: (312) 853-7833
Fax: (312) 853-7036

38



--------------------------------------------------------------------------------



 



     5.8 Entire Agreement, Etc. (a) This Agreement (including the Exhibits,
Schedules and Disclosure Schedules hereto) constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof; and (b) this Agreement will not be assignable by
operation of law or otherwise (any attempted assignment in contravention hereof
being null and void); provided, that after the Closing the Investor may assign
its rights and obligations under this Agreement to any Affiliate, but only if
the transferee agrees in writing for the benefit of the Company (with a copy
thereof to be furnished to the Company) to be bound by the terms of this
Agreement (any such transferee shall be included in the term “Investor”);
provided, further, that no such assignment shall relieve Investor of its
obligations hereunder.
     5.9 Interpretation; Other Definitions. Wherever required by the context of
this Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. In addition, the following terms are ascribed the following
meanings:
     (a) the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control”(including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;
     (b) a person shall be deemed to “Beneficially Own” any securities of which
such person is considered to be a “Beneficial Owner” under Rule 13d-3 under the
Exchange Act;
     (c) “business day” means any day except Saturday, Sunday and any day which
shall be a legal holiday or a day on which banking institutions in the State of
New York or in the State of Illinois generally are authorized or required by law
or other governmental action to close;
     (d) “Company Banks” means, collectively, Lake Forest Bank and Trust
Company, Hinsdale Bank and Trust Company, North Shore Community Bank and Trust
Company, Libertyville Bank and Trust Company, Northbrook Bank & Trust Company,
Village Bank & Trust, Wheaton Bank & Trust Company, State Bank of The Lakes, St.
Charles Bank & Trust Company, Town Bank, Barrington Bank and Trust Company,

39



--------------------------------------------------------------------------------



 



N.A., Crystal Lake Bank & Trust Company, N.A., Advantage National Bank, Beverly
Bank & Trust Company, N.A. and Old Plank Trail Community Bank, N.A;
     (e) “Governmental Entity” means any Agency, court, administrative agency or
commission or other governmental authority or instrumentality, whether federal,
state, local or foreign, or any applicable industry self-regulatory organization
or stock market or quotation system on which the Common Stock is listed;
     (f) the terms “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision;
     (g) the words “including,” “includes,” “included” and “include” are deemed
to be followed by the words “without limitation”;
     (h) to the “knowledge of the Company” or “Company’s knowledge” means the
actual knowledge after due inquiry of the “officers” (as such term is defined in
Rule 3b-2 under the Exchange Act, but excluding any Vice President or Secretary)
of the Company;
     (i) the word “or” is not exclusive;
     (j) “Past Due” means, with respect to any loan, that payment on such loan
has, as of the date of determination, not been received for more than 30 days
from the date on which such payment is otherwise due and payable;
     (k) “person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and includes the meaning given to it in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act;
     (l) As used herein, “Subsidiary” means, with respect to any person, any
corporation, partnership, joint venture, limited liability company or other
entity (x) of which such person or a subsidiary of such person is a general
partner or (y) of which a majority of the voting securities or other voting
interests, or a majority of the securities or other interests of which having by
their terms ordinary voting power to elect a majority of the board of directors
or persons performing similar functions with respect to such entity, is directly
or indirectly owned by such person and/or one or more subsidiaries thereof;
“Company Subsidiary” means any Subsidiary of the Company; “Company Significant
Subsidiary” means any Significant Subsidiary of the Company; and “Significant
Subsidiary” means, with respect to any person, any Subsidiary that would
constitute a “significant Subsidiary” of such person within the meaning of
Rule 1-02(w) of Regulation S-X of the SEC; and
     (m) “Voting Securities” shall mean at any time shares of any class of
capital stock of the Company that are then entitled to vote generally in the
election of directors.

40



--------------------------------------------------------------------------------



 



     5.10 Captions. The article, section, paragraph and clause captions herein
are for convenience of reference only, do not constitute part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.
     5.11 Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors the parties hereto)
or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
     5.12 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person other than the
parties hereto, any benefit right or remedies, except that the provisions of
Section 4.6 and 4.7 shall inure to the benefit of the persons referred to in
such Sections.
     5.13 Time of Essence. Time is of the essence in the performance of each and
every term of this Agreement.
     5.14 Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.
     5.15 Use of Proceeds. The Company will use the net proceeds from the sale
of the Convertible Preferred Stock for general corporate purposes.
     5.16 Limitation on Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising under any Transaction Document shall be satisfied solely out of the
assets of such Investor, and that no trustee, officer, other investment vehicle
or any other Affiliate of such Investor or any investor, shareholder or holder
of shares of beneficial interest of such a Investor shall be personally liable
for any liabilities of such Investor.
     5.17 Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and no party hereto will make any
such news release or public disclosure without first consulting with the other
party hereto and receiving its consent (which shall not be unreasonably withheld
or delayed) and each party shall coordinate with the other with respect to any
such news release or public disclosure.
*      *      *

41



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the duly authorized officers of the parties hereto as of the date
first herein above written.

            WINTRUST FINANCIAL CORPORATION
      By:   /s/ David A. Dykstra        Name:   David A. Dykstra        Title:  
Senior Executive Vice President,
Chief Operating Officer and Secretary     

                  CIVC-WTFC LLC
 
           
 
  By:   CIVC Partners, L.P.    
 
  Its:   Manager    
 
           
 
  By:   CIVC Management GP, LLC    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Christopher J. Perry    
 
      Name: Christopher J. Perry    
 
      Its: Member    

[Signature Page to Investment Agreement]

